Case 2:20-cv-00697-JLB-NPM Document 29 Filed 12/17/20 Page 1 of 5 PageID 416




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

EDWARD A. SCHERDER, DMD, and                 )
EDWARD A. SCHERDER, DMD, PA,                 )
                                             )        Case No. 2:20-cv-697-JLB-NPM
                      Plaintiffs,            )
                                             )
v.                                           )
                                             )
ASPEN AMERICAN INSURANCE                     )
COMPANY,                                     )
                                             )
                      Defendant.             )

             MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND
            MEMORANDUM OF LEGAL AUTHORITY IN SUPPORT THEREOF

       Plaintiffs, EDWARD A. SCHERDER, DMD and EDWARD A. SCHERDER, DMD, PA

(collectively “Plaintiffs”), pursuant to Fed. R. Civ. P. 15(a)(2), Local Rule 3.01, and all other

applicable rules, hereby move this Honorable Court for leave to file an Amended Complaint

against ASPEN AMERICAN INSURANCE COMPANY (“Aspen”), and in support thereof state

as follows:

                              PROCEDURAL BACKGROUND

       1.      Plaintiffs filed their original Complaint for Breach of Contract and for declaratory

relief in this matter against Aspen on September 9, 2020. [ECF No. 1].

       2.      On September 29, 2020, Aspen filed an Unopposed Motion for Extension of Time

to File a Response to Plaintiffs’ Complaint. [ECF No. 9]. As its name indicates, Plaintiffs did not

object to Aspen’s request for an extension of time.




                                                 1
Case 2:20-cv-00697-JLB-NPM Document 29 Filed 12/17/20 Page 2 of 5 PageID 417




       3.      On November 5, 2020, Aspen filed its Motion to Dismiss Plaintiffs’ Complaint.

[ECF No. 19]. Aspen’s Motion to Dismiss is 31 pages long and cites 50 cases from all around the

country.

       4.      Because the Plaintiffs’ Lead Counsel was on trial during the month of November

and into early December, Plaintiffs requested an extension of time to respond to Aspen’s Motion

to Dismiss on November 17, 2020, which this Court granted. [ECF Nos. 20, 21]. Plaintiffs’

response to Aspen’s Motion to Dismiss is currently due on December 21, 2020.

       5.      Plaintiffs now seek to amend their Complaint pursuant to Fed. R. Civ. P. 15(a). The

proposed Amended Complaint (without exhibits) is attached hereto as Exhibit A. If this Motion

for Leave to Amend is granted, Aspen’s Motion to Dismiss will be rendered moot.

                          LOCAL RULE 3.01(g) CERTIFICATION

       6.      Pursuant to L.R. 3.01(g), attorneys for the Plaintiffs have conferred with attorneys

for Aspen in a good faith effort by Plaintiffs to resolve the issues raised by this motion. In a

December 16, 2020 e-mail, an attorney for Aspen indicated in writing that Aspen would not

consent to Plaintiffs’ filing of an Amended Complaint.          Plaintiffs’ counsel’s L.R. 3.01(g)

Statement is attached hereto as Exhibit B.

                        MEMORANDUM OF LEGAL AUTHORITY

       7.      Fed. R. Civ. P. 15(a)(1) allows a party to amend its pleading as a matter of course

within 21 days of, relevant here the service of a motion under Fed. R. Civ. P. 12(b). In all other

cases, a party may amend its pleading with either leave of court or with the opposing party’s written

consent. Fed. R. Civ. P. 15(a)(2).

       8.      Because Aspen has inexplicably refused to consent to Plaintiffs’ filing of an

Amended Complaint, Plaintiffs have no choice but to now seek leave of Court. Fed. R. Civ. P.
                                                 2
Case 2:20-cv-00697-JLB-NPM Document 29 Filed 12/17/20 Page 3 of 5 PageID 418




15(a)(2) states that “[t]he court should freely give leave [to amend] when justice so requires.”

Eleventh Circuit precedent holds that this language strictly circumscribes a district court’s

discretion to deny a motion for leave to amend. See City of Miami v. Citigroup, Inc., 801 F.3d

1268, 1277 (11th Cir. 2015).

       9.      “The thrust of Rule 15(a) is to allow parties to have their claims heard on the merits,

and accordingly, district courts should liberally grant leave to amend when ‘the underlying facts

or circumstances relied upon by a plaintiff may be a proper subject of relief.’” In Re: Engle Cases,

767 F.3d 1082, 1108 (11th Cir. 2014), citing Foman v. David, 371 U.S. 178, 182 (1962).

       10.     Situations where a motion for leave to amend may be granted are extremely limited,

to wit: “(1) where there has been undue delay, bad faith, dilatory motive, or repeated failure to

cure deficiencies by amendments previously allowed; (2) where allowing amendment would cause

undue prejudice to the opposing party; or (3) where amendment would be futile.” Bryant v.

Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001).

       11.     None of these situations are present here. There is nothing that Aspen can point to

that would even remotely suggest bad faith or a dilatory motive. As noted above, Plaintiffs’ lead

counsel, Edward Ruberry, was on trial during the month of November, and Aspen’s Motion to

Dismiss is lengthy and complex. This case is less than 100 days old and still in the pleadings stage.

Moreover, this is the first amendment that Plaintiffs have requested.

       12.     Aspen would in no way be prejudiced by Plaintiffs’ amendment, and would in fact

benefit from having Plaintiffs amend now rather than at some later point in this litigation. Finally,

while Aspen will likely argue that any amendment would be futile, Plaintiffs’ proposed amended

complaint is based upon the very case law that Aspen cites in its Motion to Dismiss. See, e.g.

Malaube, LLC v. Greenwich Ins. Co., Case No. 20-22615-Civ., 2020 WL 5051581 at *6 (S.D. Fla.
                                                 3
Case 2:20-cv-00697-JLB-NPM Document 29 Filed 12/17/20 Page 4 of 5 PageID 419




Aug. 26, 2020) (discussing, among other cases, Studio 417, Inc. v. Cincinnati Ins. Co., --- F. Supp.

3d ----, 2020 WL 4692385 (W.D. Mo. Aug. 12, 2020), wherein a complaint against an insurer for

damages arising out of COVID-19 losses survived a motion to dismiss).

       13.     In short, the “freely given” standard of Rule 15(a)(2) is easily satisfied in this case,

and Aspen has no legitimate objection to Plaintiffs being granted leave to file their Amended

Complaint.

                                         CONCLUSION

       14.     For the foregoing reasons, Plaintiff’s Motion to Leave to file its Amended

Complaint should be granted.

       WHEREFORE, Plaintiffs EDWARD A. SCHERDER, DMD and EDWARD A.

SCHERDER, DMD, PA request that this Honorable Court enter an order granting them leave to

file an Amended Complaint in this matter, and for any and all further relief that this Court may

deem equitable and just.

Dated: December 17, 2020

                                               Respectfully submitted,


                                               /s/ Edward F. Ruberry
                                               Edward F. Ruberry, Esq. (pro hac vice)
                                               Ruberry, Stalmack & Garvey, LLC
                                               10 S. LaSalle St., Suite 1800
                                               Chicago, IL 60603
                                               Phone: 312-466-8050
                                               Fax: 312-466-8055
                                               E-mail: ed.ruberry@ruberry-law.com

                                                       -and-




                                                  4
Case 2:20-cv-00697-JLB-NPM Document 29 Filed 12/17/20 Page 5 of 5 PageID 420




                                   Joshua M. Sword, Esq.
                                   Rywant Alvarez Jones Russo & Guyton
                                   302 Knights Run Ave., Ste. 1000
                                   Tampa, FL 33602
                                   Phone: 813-229-7007 ext. 320
                                   Fax: 813-223-6544
                                   Email: jsword@rywantalvarez.com




                                     5
